                    IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF KANSAS

CARRINGTON SQUARE, LLC,                 )
d/b/a VILLAS AT CARRINGTON              )
SQUARE,                                 )
                                        )
             Plaintiff,                 )
                                        )
v.                                      )      Case No. 19-2386-CM
                                        )
JAMES STEELEY and SUSAN                 )
STEELEY,                                )
                                        )
             Defendants.                )

                                       ORDER

      Defendants have filed a motion for leave to file an amended notice of removal (ECF

No. 18). D. Kan. Rule 15.1(a)(2) requires that a motion for leave to amend must be

accompanied by the proposed pleading. The instant motion does not comply with the

above-referenced rule because defendants have failed to attach a copy of their proposed

amended notice of removal. Therefore, the court denies the motion without prejudice to

refiling. Should they choose to file another motion to amend, defendants may do so by

August 15, 2019, by following Fed. R. Civ. P. 15 and D. Kan. Rule 15.1.

      IT IS SO ORDERED.

      Dated August 8, 2019, at Kansas City, Kansas.

                                         s/ James P. O’Hara
                                        James P. O’Hara
                                        U.S. Magistrate Judge
